 Case 1:19-cv-01727-RGA Document 97 Filed 07/20/20 Page 1 of 1 PageID #: 790




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

ALLERGAN USA, INC., et al.,                   :
                                              :
                       Plaintiffs,            :
                                              :
               v.                             :       Civil Action No. 19-1727-RGA
                                              :
AUROBINDO PHARMA LTD., et al.,                :
                                              :
                       Defendants.            :



                                     MEMORANDUM ORDER

       The parties have presented a dispute about the protective order. (D.I. 96). I reviewed the

letter summarizing the positions of both parties. I am struck by two things. One, this is a close

issue that could go either way, as evidenced by brief orders entered by Judges Stark, Connolly,

Sleet, and Burke. Two, Defendants present evidence that I have also ruled on the issue before.

(Id. at Exh. 2, ¶ 16(vi)). Plaintiff does not mention my ruling.

       Urban legend has it that one of my predecessors said he is not bound by his own prior

decisions. But I have also heard many times that lawyers believe that predictability in a judge is

a really good thing. Thus, since it seems to me that the considerations here are no different than

they were in the prior case, I should make the same ruling here.

       Thus, I adopt Defendants’ position. I will sign a protective order submitted in conformity

with that ruling.

       So ordered this 20th day of July 2020.


                                                             __/s/ Richard G. Andrews___
                                                             United States District Judge



                                            Page 1 of 1
